DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-17 in the reply filed on 1/10/2022 is acknowledged.
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/10/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Pandey (US 2010/0226817)
With respect to Claim 1, Pandey teaches an aluminum alloy with a composition, in weight%, as follows (para. 9, 79, 87, 89, 92, 93; Claims 8-9):

Claim 1
Pandey
Ni
1.0-4.2
1-12
Er
0.5-2.6
0.1-20
Zr
0.1-1.5
0.05-4
Y
0.05-0.3
0.1-20
Yb
0.1-1.2
0.1-25
Al
Balance with impurities
Balance with impurities


Thus, Pandey teaches an aluminum alloy with compositional ranges overlapping each of the instantly claimed ranges.  It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges.  Overlapping ranges, in particular, where the ranges of a claimed composition overlap with the ranges disclosed in the prior art, have been held sufficient to establish a prima facie case of obviousness.  MPEP § 2144.05.
In addition, Pandey teaches that the alloy includes L12 precipitates having an AL3X composition wherein X is one or more of Er, Yb, Y, and Zr. (para. 9, 36, 38, 41-42, 46-47).
With respect to Claim 2, Claim 1 from which it depends, uses the open transitional phrase “comprising” and therefore, may include additional elements.  The limitation in Claim 2 reciting “wherein the alloy includes no more than 0.5% by weight percentage incidental elements and impurities” is interpreted as limiting the content of unavoidable or incidental impurities but does not limit the content of additional elements (i.e. intentionally added elements) allowed by the openly claimed composition (note, claims 10 and 12 also reciting “incidental elements and impurities” are interpreted in the same manner).  Pandey does not require any additional elements or impurities and further, teaches limiting the total content of impurity/incidental elements to 1 wt% or less (para. 97), 
With respect to Claim 3, Pandey does it require the presence of scandium. (para. 9; claims 8-9; rejection of Claim 1 above).
With respect to Claims 4-5 and 7-9, the instant claims are drawn to properties of the alloy “after being subjected to an additive manufacture process” that is not required.  That is, the instant claims are drawn to an alloy product and therefore, the limitations of claims 4-5 and 7-9 are interpreted as conditional limitations, limiting the properties of the alloy conditioned on the optional or intended use of subjecting the alloy to an additive manufacturing process and/or aging.   “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.”  MPEP 2111.04.
	Therefore, as Pandey teaches an aluminum alloy substantially overlapping the instantly claimed composition and having a structure comprising L12 precipitates having an AL3X composition wherein X is one or more of Er, Yb, Y, and Zr it is deemed capable of the claimed conditional limitations.  Moreover and for the purpose of compact prosecution, it is noted that Pandey teaches an alloy with a yield strength of 97 ksi or more and tensile strength of 101 ksi or more (Table 2) falling within the claimed ranges of Claims 4, 5, and 8.  Finally, as Pandey teaches an aluminum alloy with substantially the same structure and composition it would be expected to necessarily result in the same properties, including those claimed in claims 4-5 and 7-9. MPEP 2112.01.
With respect to Claim 6, Pandey teaches controlling the content of L12 phase forming elements (see, e.g., para. 87, 89) and teaches phase diagrams for elements including Er and Yb. (Figs. 2 and 4).  It would have been obvious to one of ordinary skill in the art control the content of L12 phase, including a phase fraction from the claimed range, in view of such phase diagrams by controlling the content of L12 forming elements and processing parameters. MPEP 2144.05.  Alternatively, as Pandey teaches an 2 phase fraction. MPEP 2112.01.
With respect to Claims 10, Pandey teaches an aluminum alloy with compositional ranges overlapping each of the instantly claimed ranges (see rejection of Claim 1 above) and wherein the total content of impurities is limited to 1 wt% or less. (para. 97; rejection of Claim 2 above). It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges. MPEP § 2144.05.
With respect to Claim 11, Pandey teaches where the alloy may be gas atomized (para. 98).  The preamble limitation “usable in additive manufacturing” is interpreted as an intended use of the atomized powder and does not require or impart any additional structure to the claimed alloy powder.  Therefore, as Pandey teaches an aluminum alloy with compositional ranges overlapping the instantly claimed ranges (see rejection of Claim 1 above) and wherein the alloy may be in an atomized powder form, it would have been obvious to one of ordinary skill in the art to form an aluminum alloy atomized powder with a composition selected from the overlapping portions of the compositional ranges. MPEP 2144.05.
With respect to Claim 12, Pandey teaches an atomized aluminum alloy powder (see rejection of Claim 11 above) and further teaches where the alloy may be free of scandium and wherein the total content of impurities is limited to 1 wt% or less. (para. 9, 97; rejection of Claims 2-3 above). It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges. MPEP § 2144.05.
With respect to Claims 13-17, Pandey teaches an aluminum alloy atomized powder as required by Claim 11, from which the instant claims each depend, respectively. (see rejection of Claim 11 above).  Claims 13-17 are drawn to properties of the atomized alloy powder “after being subjected to an additive manufacture process” that is not required.  That is, the instant claims are drawn to an alloy powder 
	Therefore, as Pandey teaches an aluminum alloy atomized powder with a composition substantially overlapping the instantly claimed composition and having a structure comprising L12 precipitates having an AL3X composition wherein X is one or more of Er, Yb, Y, and Zr it is deemed capable of the claimed conditional limitations.  Moreover and for the purpose of compact prosecution, it is noted that Pandey teaches an alloy with a yield strength of 97 ksi or more and tensile strength of 101 ksi or more (Table 2) falling within the claimed ranges of Claims 14-16.  As Pandey teaches an aluminum alloy with substantially the same structure and composition it would be expected to necessarily result in the same properties, including those claimed in claims 4-5 and 7-9. MPEP 2112.01.
	Additionally, with respect to claim 13, Pandey teaches controlling the content of L12 phase forming elements (see, e.g., para. 87, 89) and teaches phase diagrams for elements including Er and Yb. (Figs. 2 and 4).  It would have been obvious to one of ordinary skill in the art control the content of L12 phase, including a phase fraction from the claimed range, in view of such phase diagrams by controlling the content of L12 forming elements and processing parameters. MPEP 2144.05.  

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Pandey (US 2010/0226817) as applied to claims 1 and 11, respectively, in view of Pandey (US 2009/0263266)(“Pandey ’266”).
In the alternative to the above rejection of Claims 6 and 13, Pandey teaches an aluminum alloy (claim 1) and atomized aluminum alloy (claim 11) overlapping the instantly claimed compositional 2 precipitates having an Al3X composition wherein X is one or more of Er, Yb, Y, and Zr. (para. 9, 36, 38, 41-42, 46-47; rejections of claims 1 and 11, incorporated here by reference).  Pandey is silent as to a specific L12 phase fraction.
Pandey ’266 teaches an aluminum alloy, which may comprise an atomized aluminum alloy comprising Ni and one or more of Er, Zr, Y and Yb, wherein the alloy comprises a L12 phase having an Al3X composition wherein X is may be one or more of Er, Yb, Y, and Zr. (abstract; para. 8-9, 17, 21, 23, 26, 27, 32, 35, 37, 40-41).  The reference further teaches wherein the alloy comprises a L12 phase fraction, by volume, of 5-50% which promotes improved ductility and fracture toughness. (abstract; para. 8).
	It would have been obvious to one of ordinary skill in the art to modify the aluminum alloy and aluminum alloy atomized powder of Pandey, to comprise a L12 phase fraction of 5-50%, as taught by Pandey ’266, in order to obtain an alloy or atomized alloy powder with improved ductility and fracture toughness.  Additionally, it would have been obvious to one of ordinary skill in the art to select from the overlapping portion of the phase fraction ranges. MPEP 2144.05.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A HEVEY/Primary Examiner, Art Unit 1735